This was an action to set aside a deed held by the feme defendant from her father, Henry C. Kornegay, conveying a tract of land to her. Plaintiffs claimed the same land under the will of said Henry C. Kornegay and alleged that the deed to the feme defendant was a forgery. There was a verdict and judgment for plaintiffs and defendants appealed.
The record presents four exceptions, but neither of them can be sustained. Both the feme defendant and her husband were examined as witnesses in behalf of defendants as to the execution of the deed. And on cross-examination each was shown the will of Henry C. Kornegay and asked the question whether they knew the handwriting and signature of the said Henry, and to state if the signature to the will and the codicil thereto were not said Henry C. Kornegay's. To this they each objected, the objection was overruled and each excepted. They then testified that they were the genuine signatures of the said Henry. These two exceptions, presenting the same question of law, are treated together and must be overruled.
Defendants introduced Henry C. Moore and L. B. Carr as expert witnesses as to handwriting. The witness Moore testified that he had been Register of Deeds for ten years and engaged in mercantile business for forty years; that he was in the habit of comparing signatures to writings and could give an opinion satisfactory to himself in regard to the same. He was then shown the defendant's deed and the will and codicil thereto, and asked if they were in the same handwriting. Defendants objected upon the ground that he had not qualified himself, the objection was overruled and defendants excepted. Witness (244) then testified that the signature to the deed was in a different handwriting from the signatures to the will and codicil. The witness Carr testified that he had been Register of Deeds for two years and had been clerk in a store and merchant for 15 or 20 years; that he had frequent occasion to examine and compare handwritings, and that he could be examining and comparing two signatures tell whether they were made by the same person or not. He was then shown the deed and the will and codicil, and asked if the signatures were in the same handwriting. Defendants objected upon the ground that witness had not qualified himself as an expert, the objection was overruled and the defendants excepted. Witness then testified that the deed was in a different handwriting from the will and codicil. These two exceptions present the same question and are treated together, and *Page 167 
must be overruled. State v. DeGraff, 113 N.C. 688. These witnesses had qualified themselves as experts, and defendants admitting on their cross-examination that the signatures to the will and codicil were genuine signatures of the testator Henry C. Kornegay, they were proper subjects to be used in comparing the deed with them. State v. DeGraff, supra; Tunstallv. Cobb, 109 N.C. 316. There is no error.
   Affirmed. (245)